EXHIBIT 10.51



BORDERS GROUP, INC.


INCREASE OF TOTAL COMMITMENT
AND
AMENDMENT NO. 2
TO THE
MULTICURRENCY REVOLVING CREDIT AGREEMENT

         This INCREASE OF TOTAL COMMITMENT AND AMENDMENT NO. 2 dated as of May
20, 2003 (the “Amendment”) to the MULTICURRENCY REVOLVING CREDIT AGREEMENT is by
and among BORDERS GROUP, INC. (“BGI”), BORDERS, INC., WALDEN BOOK COMPANY, INC.,
BGP (UK) LIMITED, BORDERS (UK) LIMITED and BORDERS AUSTRALIA PTY LTD (each
individually, a “Borrower” and together with BGI, the “Borrowers”), the lending
institutions signatory hereto, PNC Bank, National Association, as administrative
agent for itself and such other lending institutions (the “Administrative
Agent”), Fleet National Bank, as syndication agent for itself and such other
lending institutions (the “Syndication Agent”), Wachovia Bank, National
Association, as co-syndication agent for itself and such other lending
institutions and Bank One, NA (Main Office Chicago) as documentation agent for
itself and such other lending institutions.

         WHEREAS, the Borrowers, the lending institutions listed on Schedule 1
thereto (the “Lenders”), the Administrative Agent, the Syndication Agent,
Wachovia Bank, National Association, as co-syndication agent for itself and such
other lending institutions and Bank One, NA (Main Office Chicago) as
documentation agent for itself and such other lending institutions are parties
to that certain Multicurrency Revolving Credit Agreement dated as of June 21,
2002 (as amended and in effect from time to time, the “Credit Agreement”);

         WHEREAS, certain Lenders have agreed to increase their Commitments
pursuant to §2.3.2 of the Credit Agreement thus increasing the Total Commitment
to $450,000,000;

         WHEREAS, at the Borrowers’ request, the Lenders and the Bank Agents,
subject to the terms and conditions hereof, have agreed to amend the Credit
Agreement as set forth herein;

         NOW, THEREFORE, the Borrowers, the Lenders and the Bank Agents hereby
agree as follows:

         §1. Defined Terms.  Capitalized terms used herein without definition
that are defined in the Credit Agreement shall have the same meanings herein as
in the Credit Agreement.

         §2. Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as follows:

         (a)   Amendment of New Synthetic Lease Facility Definition. The
definition of “New Synthetic Lease Facility” set forth in §1.1 of the Credit
Agreement is amended by deleting the figure “$75,000,000” that appears in such
definition and substituting in place thereof the figure “$25,000,000”.

         (b)   Amendment of Restricted Payment Amount Definition. The definition
of “Restricted Payment Amount” set forth in §1.1 of the Credit Agreement is
amended and restated in its entirety to read as follows:

  “Restricted Payment Amount. Over the term of the Credit Agreement, an amount
not to exceed the sum of (i) $225,000,000 plus (ii) the aggregate amount paid to
BGI (whether in cash or in shares of BGI’s stock), from time to time and at any
time since the Closing Date, by officers, employees or directors of BGI or any
of its Subsidiaries in connection with the exercise of options to purchase
shares of BGI’s stock, plus (iii) the realized tax benefit (as calculated by BGI
in a manner satisfactory to the Bank Agents) for tax years ending after the
Closing Date, resulting from the exercise, from time to time and at any time
since the Closing Date, of such options or resulting from the lapse, from time
to time and at any time since the Closing Date, of restrictions on (and vesting
of rights in) certain shares of BGI’s stock subject to the Management Stock
Purchase Plan or any similar successor plan. For purposes of calculating the
Restricted Payment Amount, to the extent shares of BGI’s stock are delivered to
BGI in payment of the exercise price of options, or in payment of taxes
associated with the exercise of options or the vesting of restricted shares,
such delivered shares are deemed to be repurchased by BGI at fair market value
(as defined in BGI’s stock option plan) on the date of delivery to BGI. Such
delivered share repurchases will serve to reduce the available Restricted
Payment Amount.”


         (c)   Amendment of Total Commitment Definition.  The definition of
“Total Commitment” set forth in §1.1 of the Credit Agreement is amended by
deleting the figure “$400,000,000” that appears in such definition and
substituting in place thereof the figure “ $450,000,000”.

         (d)   Amendment of Restrictions on Indebtedness Covenant.  Section
9.1(j) of the Credit Agreement is amended by deleting the figure “$75,000,000”
and substituting in place thereof the figure “$25,000,000”.

         §3.   Increase in Total Commitment.  Pursuant to §2.3.2 of the Credit
Agreement, the Total Commitment is hereby increased to $450,000,000 and Schedule
1(b) to the Credit Agreement is amended by the Bank Agents and the Borrowers by
replacing such schedule in its entirety with Schedule 1(b) attached hereto.
Effective as of the Effective Date (as defined below), each Lender shall make
such dispositions and arrangements with each other Lender with respect to the
then outstanding Revolving Credit Loans (“the Adjustment”) as shall result in
the amount of Revolving Credit Loans owed to each Lender being equal to the
product of such Lender's Commitment Percentage multiplied by the aggregate
Revolving Credit Loans outstanding on the Effective Date (the “Adjusted
Amount”). Each of the Borrowers and the Guarantors hereby agrees that each
Lender's Adjusted Amount shall be Revolving Credit Loans owed by the Borrowers
jointly and severally to such Lender as if such Lender had initially made
Revolving Credit Loans to the Borrowers in the amount of the Adjusted Amount.
The Borrowers also hereby jointly and severally agree to pay all amounts
referred to in §5.10 of the Credit Agreement arising in connection with the
Adjustment. Upon the occurrence of the Adjustment, (a) each of the Bank Agents
shall appropriately adjust its records to reflect each Lender's Adjusted Amount
and (b) each of the Lenders shall as soon as practicable return to the
Syndication Agent (for further delivery to the Borrowers pursuant to §9 hereof)
(i) its existing Australian Note, (ii) its existing UK Note and (ii) its
existing Co-Borrower Note if such Lender's Commitment has increased pursuant to
this Amendment, each of which shall be replaced by an amended and restated
Australian Note, UK Note or Co-Borrower Note, as applicable, to be delivered in
connection with this Amendment and the contemplated increase and reallocation of
the Total Commitment. The Lenders shall make any appropriate adjustments in
payments received in respect of the Obligations which are allocable to periods
prior to the Effective Date directly among themselves as shall be necessary to
effect the proper allocation of such payments among the Lenders, reflecting
their respective portions of the applicable Obligations held by them from time
to time.

         §4.   Amendment Fee. The Borrowers shall pay to each Lender which
returns an executed counterpart signature page to this Amendment to the
Syndication Agent on or prior to 5:00p.m. (Boston time) on May 14, 2003, an
amendment fee (the “Amendment Fee”) equal to eight hundredths of one percent
(.08%) of such Lender's Commitment, as amended hereby.

         §5.   Affirmation of the Borrowers and Guarantors. Each of the
Borrowers hereby affirms its absolute and unconditional promise to pay to each
Lender and the Agents the Loans and all other amounts due under the Notes and
the Credit Agreement as amended hereby, at the times and in the amounts provided
for therein. Each of the Guarantors hereby affirms its guaranty of the
Obligations in accordance with the provisions of the Guaranty.

         §6.   Conditions to Effectiveness. Upon satisfaction of the following
conditions, this Amendment shall be deemed effective as of the date hereof (the
“Effective Date”):

           (a)  Amendment.  This Amendment shall have been duly executed by the
Borrowers, the Guarantors, the Syndication Agent, the Required Lenders and each
Lender directly affected hereby and delivered to the Syndication Agent.


           (b)  Notes.  Each Lender whose Commitment has increased pursuant to
this Amendment shall have received a duly executed amended and restated
Co-Borrower Note in the amount of such Lender’s Commitment and each Lender shall
have received a duly executed (i) amended and restated Australian Note in the
amount of such Lender’s Commitment Percentage of the UK/Australian Sublimit and
(ii) amended and restated UK Note in the amount of such Lender’s Commitment
Percentage of the UK/Australian Sublimit, which shall, from and after the
Effective Date, be deemed to constitute, respectively, the Co-Borrower Notes,
the Australian Notes and the UK Notes held by such Lenders as referred to in the
Credit Agreement.


          (c)  Corporate Action.  The Syndication Agent shall have received
certificates of an appropriate officer of each of the Borrowers and their
Subsidiaries, dated as of the date hereof, certifying as to (i) no amendments,
modifications or supplements to the Governing Documents of any Borrower or
Subsidiary and that such Governing Documents are in full force and effect or
attaching certified copies of any amendments, modifications or supplements
thereto, (ii) the corporate actions taken by each of the Borrowers and their
Subsidiaries authorizing the execution, delivery, and performance hereof, and
(iii) the names, titles, incumbency, and specimen signatures of the officers of
each of the Borrowers and their Subsidiaries authorized to sign this Amendment
on behalf of such Borrower or Subsidiary.


          (d)  Amendment to Synthetic Lease Facilities.  Each of the Existing
Synthetic Lease Facility Documents and the New Synthetic Lease Documents shall
have been amended and such amendments shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to the Syndication Agent. The
Syndication Agent shall have received a fully executed copy of such amendment.
Each of the Existing Synthetic Lease Facility and the New Synthetic Lease
Facility shall have been amended such that the combined principal amount under
each facility does not exceed $25,000,000.


          (e)  Payment of Amendment Fee.  The Administrative Agent shall have
received payment of the Amendment Fee by the Borrowers for the account of the
applicable Lenders.


         §7.   Representations and Warranties. The Borrowers hereby represent
and warrant to the Lenders, the Agents and the Issuing Bank as follows:

           (a)  Representations and Warranties in Credit Agreement.   The
representations and warranties of the Borrowers and their Subsidiaries contained
in the Credit Agreement, as amended hereby, are true and correct on the date
hereof (except to the extent of changes resulting from transactions contemplated
or permitted by this Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties relate expressly to an earlier date), and no Default or Event of
Default has occurred and is continuing.


           (b)  Authority, No Conflicts, Etc.  The execution, delivery and
performance of this Amendment and all related documents and the consummation of
the transactions contemplated hereby and thereby (a) are within the corporate
(or the equivalent company) authority of such Person, (b) have been duly
authorized by all necessary corporate (or the equivalent company) proceedings,
(c) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which any of the
Borrowers or any of their Subsidiaries is subject or any judgment, order, writ,
injunction, license or permit applicable to any of the Borrowers or any of their
Subsidiaries and (d) do not conflict with any provision of the Governing
Documents of, or any agreement or other instrument binding upon, any of the
Borrowers or any of their Subsidiaries.


           (c)  Enforceability of Obligations.   This Amendment, the Notes and
the Credit Agreement as amended hereby constitute the legal, valid and binding
obligations of each Borrower and each of their respective Subsidiaries party
thereto, enforceable against each Borrower and each of their respective
Subsidiaries, in accordance with their respective terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
other laws relating to or affecting creditors' rights generally, general
equitable principles (whether considered in equity or at law) and an implied
covenant of good faith and fair dealing, and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.


         §8.   No Other Amendments. Except as expressly provided in this
Amendment, all of the terms, conditions and provisions of the Credit Agreement
and and the other Loan Documents shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Amendment and the
Credit Agreement shall be read and construed as one instrument.

         §9.   Return of Superseded Notes. As soon as practicable upon the
effectiveness of this Amendment, each Lender holding an Australian Note, UK Note
or Co-Borrower Note previously delivered to such Lender under the Credit
Agreement (prior to giving effect to this Amendment) that has been superseded
and replaced by an amended and restated Australian Note, UK Note or Co-Borrower
Note,as applicable, delivered to such Lender pursuant to this Amendment shall
return such superseded note, marked “cancelled”, to the Borrowers.

         §10.   Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Amendment, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.

         §11.   Governing Law.  THIS AMENDMENT IS INTENDED TO TAKE EFFECT AS AN
AGREEMENT UNDER SEAL UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND
SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF SAID COMMONWEALTH WITHOUT REFERENCE TO PRICIPLES OF CONFLICTS OR CHOICE OF
LAW.

         §12.   Headings.  Headings or captions used in this Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.

         §13.   Expenses. The Borrowers jointly and severally hereby agree to
pay to the Syndication Agent, on demand by the Syndication Agent, all reasonable
out-of-pocket costs and expenses incurred or sustained by the Syndication Agent
in connection with the preparation of this Amendment (including reasonable legal
fees).

[Reminder of page intentionally left blank]

        IN WITNESS WHEREOF, the parties have executed this Amendment under seal
as of the date first above written.

  BORDERS GROUP, INC.       By: /S/ EDWARD W. WILHELM                Name:
Edward W. Wilhelm   Title: Senior Vice President and Chief Financial Officer    
          BORDERS, INC.
WALDEN BOOK COMPANY, INC.           By: /S/ EDWARD W. WILHELM               
Name: Edward W. Wilhelm   Title: Senior Vice President and Treasurer            
  BGP (UK) LIMITED
BORDERS (UK) LIMITED           By: /S/ EDWARD W. WILHELM                Name:
Edward W. Wilhelm   Title: Director               BORDERS AUSTRALIA PTY LTD    
      By: /S/ EDWARD W. WILHELM                Name: Edward W. Wilhelm   Title:
Director           By:                                                         
Name:   Title: Director               FLEET NATIONAL BANK, individually and as
Syndication Agent and Issuing Bank           By: /S/ DANIEL PLATT   
               Name: Daniel Platt   Title: Vice President               PNC
BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent and
Swingline Lender           By: /S/ SHARON L. GEFFEL                   Name:
Sharon L. Geffel   Title: Assistant Vice President               BANK ONE, NA,
(MAIN OFFICE CHICAGO)
individually and as Documentation Agent           By: /S/ STEVEN P. SULLIVAN
               Name: Steven P. Sullivan   Title: Director               WACHOVIA
BANK, NATIONAL ASSOCIATION
individually and as Co-Syndication Agent           By: /S/ WILLIAM F. FOX
               Name: William F. Fox   Title: Vice President              
COMERICA BANK           By: /S/ DAVID C. BIRD                Name: David C. Bird
  Title: Vice President               SUNTRUST BANK           By: /S/ WILLIAM C.
HUMPHRIES                Name: William C. Humphries   Title: Director          
    KEYBANK NATIONAL ASSOCIATION           By: /S/ JEFFREY DINCHER             
  Name: Jeffrey Dincher   Title: Portfolio Mgmt. Officer               UNION
BANK OF CALIFORNIA, N.A.           By: /S/ TIMOTHY P. STREB                Name:
Timothy P. Streb   Title: Vice President               U.S. BANK NATIONAL
ASSOCIATION           By: /S/ THOMAS L. BAYER                    Name: Thomas L.
Bayer   Title: Vice President               NATIONAL CITY BANK           By: /S/
BRIAN T. STRAYTON             Name: Brian T. Strayton   Title: Vice President  
            FIFTH THIRD BANK, EASTERN MICHIGAN           By: /s/ MICHAEL
DOLSON                                     Name: Michael Dolson   Title: Vice
President               THE BANK OF NEW YORK           By: /S/ WILLIAM M. BARNUM
            Name: William M. Barnum   Title: Vice President               FIRST
HAWAIIAN BANK           By: /S/ CHARLES L. JENKINS                Name: Charles
L. Jenkins   Title: Vice President, Manager               FORTIS PROJECT FINANCE
LTD           By:                                       Name:   Title:          
          For purposes of §5 hereof:           PLANET MUSIC, INC.   BORDERS
PROPERTIES, INC.   WALDENBOOKS PROPERTIES, INC.   BORDERS OUTLET, INC.   BORDERS
FULFILLMENT, INC.   THE LIBRARY, LTD.   BORDERS ONLINE, INC.           By: /S/
EDWARD W. WILHELM                Name: Edward W. Wilhelm   Title: Senior Vice
President and Treasurer           BORDERS ONLINE, LLC.       By: BORDERS, INC.,
its Sole Member           By: /S/ EDWARD W. WILHELM                Name: Edward
W. Wilhelm   Title: Senior Vice President and Treasurer          

--------------------------------------------------------------------------------


SCHEDULE 1(B)


COMMITMENTS (FOLLOWING SUNTRUST INCREASE DATE)

Lender Commitment Commitment Percentage Fleet National Bank $55,000,000.00
12.222222% Wachovia Bank, National Association $48,500,000.00 10.777778% Bank
One, NA (Main Office Chicago) $48,000,000.00 10.666667% PNC Bank, National
Association $45,500,000.00 10.111111% SunTrust Bank $43,000,000.00 9.555556%
KeyBank National Association $40,000,000.00 8.888889% Union Bank of California,
N.A. $35,000,000.00 7.777778% U.S. Bank National Association $30,000,000.00
6.666667% Comerica Bank $30,000,000.00 6.666667% National City Bank
$25,000,000.00 5.555556% Fifth Third Bank, Eastern Michigan $15,000,000.00
3.333333% The Bank of New York $15,000,000.00 3.333333% First Hawaiian Bank
$10,000,000.00 2.222222% Fortis Project Finance Ltd $10,000,000.00 2.222222%
Total 450,000,000.00 100%